DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farzaneh et al. (US 2019/0173161).
In regards to claim 1, Farzaneh discloses of an omni-directional small cell base station antenna comprising: at least one array (for example comprised of antenna elements 310) of a first frequency on a lower portion of said antenna; at least one second array (for example comprised of antenna elements 320) of a second frequency on an upper portion of said antenna; at least one third array (for example comprised of antenna elements 330) of a third frequency on said upper portion of said antenna, wherein said second frequency is higher than said first frequency, and wherein said third frequency is higher than said second frequency (for example see Paragraph 0029; 310 operate in the 2 GHz (1695-2690 MHz), 320 in 3.5 GHz (3550-3700 MHz) and 330 in 5 GHz (5150-5925 MHz) range); wherein said at least one second array at a second frequency includes a plurality of reflector plates (for example board 350) with antenna elements (320) of said second frequency thereon, and wherein said at least one third array at a third frequency includes a plurality of reflector plates (for example 340, see Paragraph 0029) with antenna elements (330) of said third frequency thereon, and wherein said reflector (350) plates of said at least one second array are interspersed between said reflector plates (340) of said at least one third array such that said reflector plates of said second and third arrays alternate around the circumference of said upper portion of said antenna (for example see Figs 1-4 and Paragraphs 0014-0036).  
In regards to claim 2, Farzaneh discloses of the omni-directional small cell base station antenna, as claimed in claim 1, wherein said first frequency is a mid band range at 1.69-2.69 GHz, wherein said second frequency is a high band range at 3.3-3.8 GHz, and wherein said third frequency is a very high band range at 5.15-5.92 GHz (for example see Paragraph 0029).  

Allowable Subject Matter
Claims 6-18 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 6, the prior art does not disclose of an omni-directional small cell base station antenna comprising: at least one array of a first frequency on a lower portion of said antenna; at least one second array of a second frequency on an upper portion of said antenna; at least one third array of a third frequency on said upper portion of said antenna, wherein said second frequency is higher than said first frequency, and wherein said third frequency is higher than said second frequency; wherein said at least one second array at a second frequency includes a plurality of reflector plates with antenna elements of said second frequency thereon, and wherein said at least one third array at a third frequency includes a plurality of reflector plates with antenna elements of said third frequency thereon, wherein said plurality of reflector plates of said second array with antenna elements of said second frequency thereon, are wider than said plurality of reflector plates of said third array with antenna elements of said third frequency thereon, and wherein said upper portion of said antenna has a substantially triangular structure composed of six sides, owing to the different widths of said reflector plates of said second and third arrays, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 7-11 are also allowed as being dependent on claim 6.  
In regards to claim 12, the prior art does not disclose of an omni-directional small cell base station antenna comprising: at least one array of a first frequency on a lower portion of said antenna; at least one second array of a second frequency on an upper portion of said antenna; at least one third array of a third frequency on said upper portion of said antenna, wherein said second frequency is higher than said first frequency, and wherein said third frequency is higher than said second frequency; wherein said at least one second array at a second frequency includes a plurality of reflector plates with antenna elements of said second frequency thereon, and wherein said at least one third array at a third frequency includes a plurality of reflector plates with antenna elements of said third frequency thereon, and wherein said antenna further has at least a first upper wave guide plate above said upper portion of said antenna, and at least a second lower wave guide plate below said upper portion of said antenna, said second lower wave guide plate dividing said upper and lower portions of said antenna, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 13-18 are also allowed as being dependent on claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art does not disclose of the omni-directional small cell base station antenna, as claimed in claim 1, further having at least a first upper wave guide plate above said upper portion of said antenna, and at least a second lower wave guide plate below said upper portion of said antenna, said second lower wave guide plate dividing said upper and lower portions of said antenna, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 4 is also objected to as being dependent on claim 3.  
In regards to claim 5, the prior art does not disclose of the omni-directional small cell base station antenna, as claimed in claim 1, wherein said plurality of reflector plates of said second array with antenna elements of said second frequency thereon, are wider than said plurality of reflector plates of said third array with antenna elements of said third frequency thereon so as to reduce the effect of an induction current from said second array on said third array, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844